Exhibit 10.1

 

AMENDMENT ONE TO THE

Employment agreement

This is Amendment One to the Employment Agreement between Thomas Leonard
(“Executive”) and Universal Hospital Services, Inc. (“UHS”) originally effective
April 13, 2015 (“Agreement”). This Amendment One is effective as of the last
signature date below.

Capitalized terms used in this Amendment have the same meaning ascribed to them
in the Agreement, unless otherwise indicated.

1.



Purpose.  The purpose of this Amendment is to replace the vacation language.

2.



Vacation.  The language in Section Six of the Agreement is hereby deleted and
replaced with the following:

Executive will be entitled to vacation and sick time consistent with UHS’
executive paid time off policy.   

All other terms and conditions of the Agreement remain unchanged.  To the extent
that there is any conflict between this Amendment and the Agreement, this
Amendment will control.

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

Thomas Leonard

 

Universal Hospital Services, Inc.

 

 

6625 West 78th St, Suite 300

 

 

Minneapolis, Minnesota 55439

 

 

 

/s/ Thomas J. Leonard

 

/s/ James Pekarek

Thomas J. Leonard

 

James Pekarek

Title:  CEO

 

Title:  CFO

Date:  March 20, 2016

 

Date:  March 29, 2016

 



--------------------------------------------------------------------------------